400 F.2d 598
SCANBE MANUFACTURING COMPANY, Appellant,v.William TRYON, etc., and United States Marshal, Appellees.
No. 22060.
United States Court of Appeals Ninth Circuit.
August 2, 1968.

Edward J. DaRin (argued) of Christie, Parker & Hale, Pasadena, Cal., William Tryon, La Habra, Cal.; Lewis E. Lyon, (amicus curiae) Los Angeles, Cal., for appellant.
Larry L. Dier, Asst. U. S. Atty., Wm. Matthew Byrne, Jr., U. S. Atty., Los Angeles, Cal., for appellees.
Before JOHNSEN,* BROWNING and CARTER, Circuit Judges.
PER CURIAM:


1
The district court held that "the injunction signed only by a deputy clerk of the District Court is void" for want of a judicial signature. Section 1691 of Title 28, U.S.C. (which was not called to the attention of the district court) provides that "All writs and process issuing from a court of the United States shall be under the seal of the court and signed by the clerk thereof" (emphasis added).


2
In view of the clear provisions of the statute, the judgment must be reversed.



Notes:


*
 Honorable Harvey M. Johnsen, Senior Judge, United States Court of Appeals for the Eighth Circuit, sitting by designation